Citation Nr: 1234965	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hand disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an abdominal disability, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to May 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When the case was before the Board in November 2011, it was remanded for additional development.  The case has since been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

As an initial matter, in response to the Board's November 2011 remand directive, the AMC sent a letter in November 2011 to the Veteran in an effort to obtain outstanding medical records pertaining to the Veteran's claimed disabilities, including records from Norfolk General Hospital.  The letter also requested that the Veteran provide certain information regarding his active duty and in-service medical treatment.  The Veteran did not reply with the necessary information or medical releases.  As such, the Board finds that the RO complied with the remand directive and further development is not necessary in this regard.

Historically, the Veteran filed claims of entitlement to service connection for a bilateral hand disability and an abdominal disability in August 1961.  In an October 1961 rating decision, the RO denied the Veteran's claims; the Veteran was notified of the decision in a letter sent that month.  The Veteran did not appeal that determination, and it became final.  The Veteran's current claims (filed in 2009) were adjudicated on a de novo basis without regard to the prior final determinations.  Never the less, the Board must determine on its own whether new and material evidence has been submitted to reopen these claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issues on appeal have been characterized accordingly.

The Board further notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the record does not reflect that the Veteran has been provided adequate notice in response to the claims to reopen.

Moreover, the Board notes that the Veteran was scheduled to testify before a Veterans Law Judge in a videoconference hearing at the RO in September 2011.  The Veteran failed to report for the hearing.  The record reveals that the Veteran submitted a September 2011 written request to reschedule the hearing due to the need to find someone to accompany him due to his age and health, among other things.  This request was received by the RO prior to the hearing date but apparently was not associated with the claims file until after the Board's prior remand.  Based on the foregoing, the Board finds good cause to reschedule the Veteran's requested hearing.

Accordingly, the case is REMANDED to the RO or to the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with appropriate notice regarding his request to reopen the claims of entitlement to service connection for a bilateral hand disability and an abdominal disability.

2.  The RO or the AMC should undertake any other indicated development.

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided a Supplemental Statement of the Case.

4.  In addition, if the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should request the Veteran to clarify whether he desires a personal hearing before a Veterans Law Judge at the RO or a videoconference hearing before a Veterans Law Judge.  The RO or the AMC should respond appropriately to any clarification received from the Veteran.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

